Citation Nr: 0528412	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  99-18 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for otitis media, 
suppurative, chronic, left ear.

2.  Entitlement to service connection for residuals of 
perforated tympanic membrane, left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from January 1960 to April 1960. 

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Cleveland, Ohio, which denied service 
connection for otitis media in the left ear, left tympanic 
membrane perforation, and bilateral sensorineural hearing 
loss, claimed as "deafness."  Rating action undertaken by 
the Atlanta, Georgia, RO in July 2004, following completion 
of the Board's April 2001 remand directives, resulted in the 
grant of service connection for bilateral sensorineural 
hearing loss, but a noncompensable rating was assigned for 
this disability as to both ears, effective June 18, 1998, the 
date on which the original service connection claim was 
filed.  

In light of a favorable resolution of the hearing loss 
service connection issue while the claim was on remand 
status, in January 2005, the RO issued a Supplemental 
Statement of the Case (SSOC) only on the issues of service 
connection for otitis media and tympanic membrane 
perforation.  No communication from either the appellant or 
his accredited service representative indicates that the 
appellant is now seeking higher (initial compensable) ratings 
for hearing loss.  As such, the Board now proceeds on 
appellate review solely on the issues of service connection 
for left ear otitis media and tympanic membrane perforation.       

In February 2001, the appellant testified in person at a 
Board hearing held in Washington, D.C.  The hearing 
transcript is of record.  The Board member who presided over 
the hearing is no longer employed by the Board.  As the 
appellant is entitled to a decision on the merits of his 
claim issued by the Board member before whom he testified, 
and this is not now possible, the appellant was notified via 
a September 7, 2005 letter of his right to another Board 
hearing.  The letter explicitly advised him that, unless he 
responds to the letter within 30 days indicating whether he 
desires a second Board hearing opportunity, VA would assume 
that he does not desire one.  To date, no return 
communication is of record.  Thus, the Board does not find a 
procedural due process issue as to hearing opportunity that 
precludes appellate review of this claim.   


FINDING OF FACT

The appellant's left ear otitis media and residuals of 
perforated left tympanic membrane, purportedly incurred in or 
aggravated during ACDUTRA, are not currently manifested or 
active.     


CONCLUSION OF LAW

The criteria for service connection for left ear otitis media 
and residuals of perforated left tympanic membrane are not 
met.  38 U.S.C.A. §§ 101, 1131 (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.303 (2005); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection 

Basically, the law permits service connection for a claimed 
disability where the evidence shows (1) injury or some 
incident in service; (2) a current disorder or disease; and 
(3) a cause-effect link between the two.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005); Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309 (1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  The 
evidence of a cause-effect link can be established if service 
medical records document such a link (see id.), or if 
competent post-service evidence documents such a link.  38 
C.F.R. § 3.303(d) (2005).  

As an initial matter, the Board observes that, according to 
service personnel records and Form DD 214, the appellant did 
not serve on active duty for a minimum period of 90 days; 
rather, he served on ACDUTRA for approximately a 10-week 
period, from January 24, 1960 to April 8, 1960.  

Service medical records covering ACDUTRA service indicates 
that the appellant was deemed medically unfit for further 
duty upon Medical Board determination in March 1960, shortly 
after commencing ACDUTRA, that he entered service with pre-
existing left ear otitis media and perforated tympanic 
membrane.  These 
pre-existing problems apparently became symptomatic during 
ACDUTRA and the appellant was thus evaluated by the Medical 
Board.  See medical records documenting treatment for left 
ear drainage, chronic suppurative otitis media, left; and 
left perforated tympanic membrane, with drainage, dated in 
early March 1960; and separation medical examination report 
and Medical Board Proceeding report dated later that month.   

The Board acknowledges numerous statements by the appellant 
and/or his accredited service representative to the effect 
that "hearing condition" did not exist before service.  
See, e.g., VA Form 9.  The contention seems to be that 
various ear problems, not limited to hearing loss, had their 
onset in ACDUTRA and did not 
pre-exist ACDUTRA.  See Board hearing transcript, pp. 5-6.  
In support of this contention, appellant seems to have 
asserted that, because there is no service entrance 
examination findings noting pre-existing left ear problems, 
they did not pre-exist service, or they cannot be deemed to 
have pre-existed service.  Form 9.  

Multiple C&P examination results obtained on remand reveal 
that the appellant does not now have manifestation of otitis 
media and tympanic membrane perforation residuals as claimed.  
These problems, apparently symptomatic during ACDUTRA, have 
resolved.  The appellant does have residual sensorineural 
hearing loss, for which service connection has been granted, 
as explained above.  Because there is no contemporaneous 
medical evidence of present, active symptomatology or 
manifestation of the claimed disorders, a key criterion for 
service connection is not met.  Absent proof of a present 
disability, there can be no valid claim.  See, e.g., Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 
requires current symptomatology at the time the claim is 
filed in order for a claimant to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).        

In this connection, the Board acknowledges that, after the 
performance of the second of three C&P "ear disease" 
examinations was performed in April 2003 (the report of which 
clearly indicates any left ear tympanic membrane perforation 
and otitis media were resolved), private medical records 
(apparently nurse's records from Brantley Family Care Center) 
for treatment in September 2003 document complaints of left 
ear symptomatology and diagnosis of otitis externa.  
Nonetheless, subsequent C&P "ear disease" examination, 
performed in October 2004, resulted in a determination by a 
medical doctor that what the veteran had when seen at 
Brantley was otitis externa and not otitis media.  As 
rationale for this conclusion, the C&P physician stated that 
"[e]rythema and edema of the [ear] canal are hallmark 
symptoms of otitis externa," and that the appellant was 
appropriately given ototopical ear drops for otitis externa 
at Brantley.  Moreover, this physician said that an episode 
of otitis externa is not consistent with otitis media, and 
that there is no present clinical evidence of chronic 
suppurative otitis media or residuals of tympanic membrane 
perforation, noted as healed.      

Based upon the foregoing, the Board finds that the appellant 
has not shown entitlement to service connection for either 
claimed left ear disorder by the preponderance of the 
evidence.  Without evidence of present manifestation of the 
claimed disorders, the issues of etiology or date of onset of 
either, or even aggravation during ACDUTRA, are, essentially 
moot.  Given these conclusions, the benefit-of-reasonable 
doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2005).



II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2005), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in an August 2003 letter, the 
Atlanta RO notified the appellant of the basic elements of a 
successful service connection claim, and in particular, 
required evidence of an etiological relationship between the 
disability claimed and service.  The July 2004 and January 
2005 Supplemental SOCs (SSOCs) also addressed the specific 
requirement of service connection in his case, and explained 
the rationale for why a favorable resolution is not 
warranted.  The August 2003 letter further explained that, if 
the appellant provides information about the sources of 
evidence or information pertinent to the claim, then VA would 
make reasonable efforts to obtain the records from the 
sources identified.  He was further advised that, 
notwithstanding VA's duty to assist in claim development, he 
ultimately bears the responsibility to ensure his claim is 
adequately substantiated.  

In February 2005, the RO sent the appellant a second letter, 
which, among other things, provided a detailed discussion of 
the status of the claim, including a list of all evidence and 
information of record.  The letter was substantially similar 
to the RO's 2003 letter to the extent that it reiterated the 
appellant's and VA's respective claim development 
responsibilities and the basic criteria of a successful 
service connection claim.  It further reminded him that he 
should notify VA of the sources of evidence concerning his 
claim, to include federal government agencies, private 
doctors, employers, or state and local governments.  

As for the "fourth element," the SSOCs included the text of 
38 C.F.R. § 3.159, which provides, in part, that VA must 
inquire the appellant to submit any evidence in his 
possession that is pertinent to the claim.

The Board acknowledges that full VCAA notice was given during 
the appeal period, after the issuance of the unfavorable 
rating decision upon which this appeal is based.  The Board 
finds no prejudicial error resulted as a result of this 
timing defect.  The Pelegrini Court explicitly stated that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the agency of original jurisdiction (AOJ) 
decision: "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets 
Pelegrini and discussion therein to mean that the intent and 
purpose of the law are to provide a full VCAA notice before 
the initial AOJ decision to ensure full and fair development 
of the case and to provide a claimant ample time to 
substantiate the claim.  However, the Court recognized that a 
case-by-case evaluation might be warranted at times.  The 
unfavorable rating decision was issued and appeal thereof was 
perfected more than a year before enactment of VCAA; after 
the law was enacted, appropriate notice was given.  The 
Pelegrini Court said, at p. 120, that where, as here, 38 
U.S.C.A. § 5103(a) notice was not mandated at the time of the 
initial RO denial, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process.  This was 
clearly provided here as to all four elements of the notice.

Moreover, during the appeal period, the appellant had full 
notice of his rights and VA obligations under VCAA.  Again, 
during appeal, he was told what VA must do to assist in claim 
development, and what he himself is responsible for supplying 
if he desires VA assistance.  He was told that he could 
submit any evidence on his own if he had any.  Nonetheless, 
even after he was issued an SSOC in January 2005 and was 
notified that he has an additional 60 days to comment on his 
claim, and a second VCAA letter in February 2005, he did not 
specifically claim that VA failed to comply with VCAA notice 
requirements, or that he has any evidence in his possession 
required for full and fair adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 203 (2005).  On the 
contrary, he explicitly waived his right to a 60-day comment 
period in a January 2005 statement and did not respond to the 
second VCAA letter.   

Given the foregoing, the Board is satisfied that the 
appellant has been adequately informed of all four elements 
of a valid VCAA notice.  He was notified of what the evidence 
must show to result in a favorable resolution of the claim, 
and was on notice through the SOC, SSOCs, duty-to-assist 
letters, as well as the unfavorable rating decision, why the 
claim was denied.  He was told about his and VA's respective 
claim development responsibilities in the VCAA letter, and 
was on notice that he himself has claim substantiation 
responsibility so long as the RO rating action remains 
unfavorable as to either issue on appeal.  
 
VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes service medical and personnel records, private 
medical records, Board hearing testimony, and the appellant's 
written statements submitted to support his claim.  Again, 
despite appropriate notice during the appeal that the 
appellant could submit missing evidence on his own or ask VA 
to assist him in obtaining missing evidence, he did not do 
so.  The appellant reported he is receiving Social Security 
Administration (SSA) disability compensation benefits.  
However, the benefits reportedly are based upon pulmonary 
problems, not ear problems.  See September 2001 VA C&P "ear 
disease" examination report.  As such, there is no basis for 
further development with respect to SSA records that are 
unlikely to add evidence material to the evaluation of this 
claim.  Based upon the foregoing, the Board concludes that VA 
has met its duty-to-assist obligations.     


ORDER

Service connection for otitis media in the left ear and 
residuals of perforated left tympanic membrane are denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


